DENY; and Opinion Filed February 3, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01358-CV

                              IN RE JEFFREY BARON, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-11915

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Brown
       In this original proceeding, relator complains of the trial court’s denial of relator’s motion

to sever claims and request for separate trials. A writ of mandamus will issue to correct a clear

abuse of discretion when there is no adequate remedy by appeal. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we

DENY relators’ petition for writ of mandamus.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

161358F.P05